                                                                        USDC SDNY
                                                                        DOCUMENT
UNITED STATES DISTRICT COURT                                            ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                           DOC #:
 ------------------------------------------------------------   X       DATE FILED: 3/30/2020
 UNITED STATES OF AMERICA,                                      :
                                                                :
                 -against-                                      :         19-CR-376 (VEC)
                                                                :
 RAMONA PETROVA,                                                :             ORDER
                                                                :
                                          Defendant.            :
 ------------------------------------------------------------   X

VALERIE CAPRONI, United States District Judge:

        WHEREAS the current public health crisis caused by COVID-19 has caused, is causing,

and is expected to continue to cause extraordinary disruption of public life; and

        WHEREAS all indications are that the public health crisis will continue at least through

May 2020; and

        WHEREAS adding additional inmates to prison facilities until the risk from COVID has

diminished substantially is not in the best interest of protecting the health of inmates, including

Defendant in this case; and

        WHEREAS a Judgment was entered in this case on March 13, 2020, directing Defendant

to surrender to the designated facility or USMS at 12:00 p.m. on May 8, 2020;

        IT IS HEREBY ORDERED that Defendant’s time to surrender to the designated facility

is adjourned to noon on July 17, 2020. If no facility is designated by then, defendant shall

surrender to the USMS in SDNY at noon on July 17, 2020.

        The Court will consider further requests to adjourn Defendant’s surrender date if the

public health emergency caused by COVID has not substantially diminished by that time.

SO ORDERED.
                                                                _________________________________
Date: March 30, 2020                                             VALERIE CAPRONI
      New York, NY                                              United States District Judge
